Judgment unanimously modified, on the law and facts, and in the interest of justice, by reducing the sentence to probation for a period of five years, and, as so modified, affirmed. Memorandum: Taking into consideration all the surrounding facts and circumstances, we feel that the sentence imposed by the trial court was excessive and constituted an improvident exercise of discretion. We, therefore, reduce the sentence pursuant to the provisions of CPL 470.15 (subd. 2, par. [e]). (Appeal from judgment of Oswego County Court convicting defendant of criminally selling dangerous drug, third degree, and other charges.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.